Exhibit 1 FORM OF UNDERWRITING AGREEMENT [Date] Ladies and Gentlemen: Olin Corporation, a Virginia corporation (the “Company”), proposes, subject to the terms and conditions stated herein, to issue and sell to the Underwriters named in ScheduleI hereto (the “Underwriters”) for whom you are acting as representatives (the “Representatives”) [ principal amount of its debt securities] [ shares of its preferred stock/common stock] (the “Offered Securities”).[The Offered Securities will be issued under an indenture, dated as of , (the “Indenture”), between the Company and as Trustee.] 1.Representations and Warranties.The Company represents and warrants to, and agrees with, each Underwriter as set forth below in this Section1. (a)The Company has filed with the Securities and Exchange Commission (the “Commission”) a registration statement on FormS-3, including a prospectus, relating to the registration of various securities, including the Offered Securities, to be sold from time to time by the Company.The registration statement as amended to the date of this Agreement, that has been filed under the Securities
